ON PETITION FOR MODIFICATION.
WM. E. LEE, J.
— We adhere to the views expressed in the original opinion as modified by the opinion on rehearing, except in that portion of the opinion on rehearing which holds that contract holders on the second and third segrega-tions are necessary parties to a complete determination of the issues presented in this cause and that such contract holders should be made parties. It .is our understanding that appellant Yinyard expressly disclaims any right to *91any storage water heretofore sold to contract holders, and no judgment the court could enter in the cause would affect the rights of such contract holders since they are not parties. We have held that appellant Yinyard is entitled to have applied to his contract any surplus storage water acquired by respondent company and its assignors in the Jackson Lake reservoir which is not necessary to fulfill outstanding contracts.
It seems to us, therefore, that the question for determination by the trial court is quantity, if any, of such surplus water in Jackson Lake reservoir over and above that required to fill contracts outstanding conceded by appellant Yinyard and water users of his class or found by the court to be prior to their rights.
The contract holders are not necessary parties to a determination of this question.
Budge, J., concurs.